Arnold, Deputy Attorney General,
You have asked us to advise you whether boards of school directors may expend school funds for the purchase of vaccine and to provide free vaccination for children attending the public schools.
The School Code of May 18,1911, P. L. 309, contains no express authorization of expenditures of this kind, and no general power which we could construe to include such authority. Section 1511, which was added to the School Code by the Act of July 17, 1917, P. L. 1032, 24 PS § 1511, permits school districts to provide for care and treatment of defective eyes and teeth of school children, but there is no mention of vaccination.
Our conclusion is supported by the general policy of the Commonwealth in respect to the so-called compulsory vaccination provisions of the Act of June 18, 1895, P. L. 203, 53 PS §§ 2181, 2182. Ever since its enactment its enforcement has been regarded as the function of the health authorities and not of the school districts. In Stull v. Reber, 215 Pa. 156, 160 (1906), the Supreme Court said of the act:
“But the act is in no proper sense a regulation of school districts. It is an act entitled ‘for the more effectual protection of the public health in the several municipalities of the commonwealth’ and is a general statute on that subject. What bearing it has on schools and school districts is altogether incidental to them as constituents of the community. . . .”
A similar ruling was made in Com. v. Gillen, 65 Pa. Superior Ct. 31, 34 (1916).
In addition to the matters just mentioned, it is to be noted that sections twenty-two and twenty-seven of the Act of June 26, 1895, P. L. 350, 53 PS §§ 9062, 9069, permit bureaus of health in cities of the second class to provide free vaccination, and section 2309 of the Act of June 23, 1931, P. L. 932, 53 PS § 12198 — 2309, affords a similar authority to boards of health in cities of the third class.
Therefore, we advise you that boards of school directors do not have authority to purchase vaccine and to furnish free vaccination facilities to school'pupils.
Prom C. P. Addams, Harrisburg, Pa.